Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 7, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143408                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ROMAN TORRES,                                                                                            Brian K. Zahra,
          Plaintiff-Appellee,                                                                                         Justices

  v                                                                 SC: 143408
                                                                    COA: 300399
                                                                    WCAC: 08-000155
  FERROUS PROCESSING & TRADING
  COMPANY,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the June 6, 2011 order of
  the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting
  leave to appeal, we REMAND this case to the Michigan Compensation Appellate
  Commission, as successor to the Workers’ Compensation Appellate Commission, to
  address the defendant’s motion to dismiss. In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining question presented should be
  reviewed by this Court.

        We do not retain jurisdiction.

        MARILYN KELLY and HATHAWAY, JJ., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 7, 2011                    _________________________________________
           t1130                                                               Clerk